DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/27/2020 has been entered.
Claims 1-2, 5-7, 10-12, 15-17, 20, 22 and 24 are currently pending for examination.  

Response to Arguments
Applicant's arguments filed on 07/09/2020 have been fully considered but are moot in view of the new ground of rejection.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/28/2020 and 12/07/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, 10-12, 15-17, 20, 22 and 24 are rejected under 35 U.S.C. §103 as being unpatentable over 3GPP TSG RAN WG1 (18th - 22nd August 2014) – R1-142901, hereinafter “3GPP ‘901” in view of 3GPP TSG RAN WG1 (5th - 9th October 2015) – R1-155520, hereinafter “3GPP ‘520” and further in view of Novlan et al. (US 20160157254 A1) hereinafter “Novlan”
As per claim 1, 3GPP ‘901 discloses a method, applied to a transmit-end device in end-to-end communications, comprises: 
determining a transmission resource of a control signaling in a resource subset for transmitting control signaling, wherein the resource subset belongs to a resource pool used to transmit the control signaling and data (3GPP ‘901, Section 2.1, transmit SA in a subset of associated SA sub-channels, as shown in figure 3)
3GPP ‘901 does not explicitly disclose the control signaling and the data are frequency division multiplexed in a same subframe and are continuous in frequency domain.
3GPP ‘520 discloses the control signaling and the data are frequency division multiplexed in a same subframe and are continuous in frequency domain (3GPP ‘520, Section 2.1, SA is transmitted in the same subframe as the associated data and follows the same Time Resource Pattern used by the associated data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘520 related to the control signaling and the data are frequency division multiplexed in a same subframe and are continuous in frequency domain and have modified the teaching of 3GPP ‘901 in order to reduce resource collision and improve data throughput (Introduction)
3GPP ‘901 in view of 3GPP ‘520 does not explicitly disclose the transmission resource of the data is preset to be at a frequency higher than that of the transmission resource of the control signaling.
Novlan discloses the transmission resource of the data is preset to be at a frequency higher than that of the transmission resource of the control signaling (Novlan, [0102], the valid SA subframes may be preconfigured or indicated by higher layer signaling)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Novlan related to the transmission resource of the data is preset to be at a frequency higher than that of the transmission resource of the control signaling and have modified the teaching of 3GPP ‘901 and 3GPP ‘520 in order to improve the efficiency of the transmission in the network ([0113]) 
3GPP ‘901 in view of 3GPP ‘520 and Novlan disclose sending the control signaling at the transmission resource of the control signaling (3GPP ‘901, Section 2.1, it needs to transmit SAs in each associated SA sub-channel)
and the control signaling indicates a frequency length of the data (3GPP ‘520, Section 2.1, the most significant functionality of PSCCH is to indicate the time-frequency resources)
sending the data at the transmission resource of the data (3GPP ‘901, Section 2.1, transmit in multiple data sub-channels to support FTP traffic, it needs to transmit SAs in each associated SA sub-channel to contend data sub-channels at the same time)

As per claim 2, 3GPP ‘901 discloses a method, applied to a receive-end device in end-to-end communications, comprises: 
determining a resource subset used to transmit control signaling based on a preset rule, wherein the resource subset belongs to a resource pool used to transmit the control signaling and data, and the preset rule comprises that the resource subset is a specified resource set (3GPP ‘901, Section 2.1, transmit SA in a subset of associated SA sub-channels, as shown in figure 3)
performing blind control signaling detection in the resource subset (3GPP ‘901, Introduction; provide the SA blind decoding; Section, 2.2, monitor SA in SA sub-channels by blind decoding)
3GPP ‘901 does not explicitly disclose the control signaling indicates a frequency length of the data.
3GPP ‘520 discloses the control signaling indicates a frequency length of the data (3GPP ‘520, Section 2.1, the most significant functionality of PSCCH is to indicate the time-frequency resources)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘520 related to the control signaling indicates a frequency length of the data and have modified the teaching of 3GPP ‘901 in order to reduce resource collision and improve data throughput (Introduction)
3GPP ‘901 in view of 3GPP ‘520 disclose after the control signaling is correctly received at a transmission resource of the control signaling in the resource subset, receiving the data at a transmission resource of the data (3GPP ‘901, Section 2.1, transmit SA in a subset of associated SA sub-channels, as shown in figure 3)
wherein, the control signaling and the data are frequency division multiplexed in a same subframe and are continuous in frequency domain (3GPP ‘520, Section 2.1, SA is transmitted in the same subframe as the associated data and follows the same Time Resource Pattern used by the associated data)
3GPP ‘901 in view of 3GPP ‘520 does not explicitly disclose a transmission resource of the data is preset to be at a frequency higher than that of the transmission resource of the control signaling.
Novlan discloses a transmission resource of the data is preset to be at a frequency higher than that of the transmission resource of the control signaling (Novlan, [0102], the valid SA subframes may be preconfigured or indicated by higher layer signaling)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Novlan related to a transmission resource of the data is preset to be at a frequency higher than that of the transmission resource of the control signaling and have modified the teaching of 3GPP ‘901 and ‘520 in order to improve the efficiency of the transmission in the network ([0113]) 

As per claim 5, 3GPP ‘901 in view of 3GPP ‘520 and Novlan disclose the method according to claim 2, wherein data type indication information is indicated by at least one of the control signaling, a radio network temporary identifier (RNTI) used for the control signaling (Novlan, [0083], transmits a UL grant including a PDCCH indicated by a C-RNTI), or a scrambling code used for the control signaling, and the method further comprises: receiving data on a resource corresponding to the data type indication information (Novlan, [0096], a priority indication based on a type of data transmission associated with each of the resources pools)

As per claim 6, 3GPP ‘901 in view of 3GPP ‘520 and Novlan disclose the method according to claim 1, wherein the control signaling comprises S0, wherein S0 is an interval between a resource end location of the control signaling and a resource start location of the data in frequency domain (3GPP ‘520, Section 2.1, the time location of the first PRB is determined by the resource index and the time location of the second PRB is derived from a time shift based on the time location of the first PRB)

As per claim 7, 3GPP ‘901 in view of 3GPP ‘520 and Novlan disclose the method according to claim 2, wherein receiving the data comprises: receiving the data within a resource interval between S1+1 and Sl+l+L, wherein S1 is a resource end location of the control signaling (3GPP ‘520, Section 2.1, the time location of the first PRB is determined by the resource index and the time location of the second PRB is derived from a time shift based on the time location of the first PRB, the time shift value is determined by the frequency location of the first PRB)

As per claim 10, 3GPP ‘901 in view of 3GPP ‘520 and Novlan disclose the method according to claim 1, wherein the control signaling is a scheduling assignment (SA) or a broadcast message (3GPP ‘901, Section 2.1, transmit SA in a subset of associated SA sub-channels, as shown in figure 3)

As per claim 11, 3GPP ‘901 discloses a control signaling transmission device, wherein the device comprises: 
a non-transitory memory storage comprising instructions (3GPP ‘901, a device in D2D communication comprises a memory)
one or more hardware processors in communication with the memory storage (3GPP ‘901, a device in D2D communication comprises a processor), wherein the one or more hardware processors execute the instructions to: 
determine a transmission resource of a control signaling in a resource subset for transmitting control signaling, wherein the resource subset belongs to a resource pool used to transmit the control signaling and data (3GPP ‘901, Section 2.1, transmit SA in a subset of associated SA sub-channels, as shown in figure 3)
3GPP ‘901 does not explicitly disclose the control signaling and the data are frequency division multiplexed in a same subframe and are continuous in frequency domain.
3GPP ‘520 discloses the control signaling and the data are frequency division multiplexed in a same subframe and are continuous in frequency domain (3GPP ‘520, Section 2.1, SA is transmitted in the same subframe as the associated data and follows the same Time Resource Pattern used by the associated data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘520 related to the control signaling and the data are frequency division multiplexed in a same subframe and are continuous in frequency domain and have modified the teaching of 3GPP ‘901 in order to reduce resource collision and improve data throughput (Introduction)
3GPP ‘901 in view of 3GPP ‘520 does not explicitly disclose a transmission resource of the data is preset to be at a frequency higher than that of the transmission resource of the control signaling.
Novlan discloses a transmission resource of the data is preset to be at a frequency higher than that of the transmission resource of the control signaling (Novlan, [0102], the valid SA subframes may be preconfigured or indicated by higher layer signaling)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Novlan related to a transmission resource of the data is preset to be at a frequency higher than that of the transmission resource of the control signaling and have modified the teaching of 3GPP ‘901 and ‘520 in order to improve the efficiency of the transmission in the network ([0113]) 
3GPP ‘901 in view of 3GPP ‘520 and Novlan disclose sending the control signaling at the transmission resource of the control signaling (3GPP ‘901, Section 2.1, it needs to transmit SAs in each associated SA sub-channel), and the control signaling indicates a frequency length of the data (3GPP ‘520, Section 2.1, the most significant functionality of PSCCH is to indicate the time-frequency resources)
sending the data at the transmission resource of the data (3GPP ‘901, Section 2.1, transmit in multiple data sub-channels to support FTP traffic, it needs to transmit SAs in each associated SA sub-channel to contend data sub-channels at the same time)

As per claim 12, 3GPP ‘901 discloses a control signaling transmission device, wherein the device comprises: 
a non-transitory memory storage comprising instructions (3GPP ‘901, a device in D2D communication comprises a memory); and 
one or more hardware processors in communication with the memory storage (3GPP ‘901, a device in D2D communication comprises a processor), wherein the one or more hardware processors execute the instructions to: 
determine a resource subset used to transmit control signaling based on a preset rule, wherein the resource subset belongs to a resource pool used to transmit the control signaling and data, and the preset rule comprises that the resource subset is a specified resource set 3GPP ‘901, Section 2.1, transmit SA in a subset of associated SA sub-channels, as shown in figure 3)
perform blind control signaling detection in the resource subset (3GPP ‘901, Introduction; provide the SA blind decoding; Section, 2.2, monitor SA in SA sub-channels by blind decoding)
3GPP ‘901 does not explicitly disclose the control signaling indicates a frequency length of the data.
3GPP ‘520 discloses the control signaling indicates a frequency length of the data (3GPP ‘520, Section 2.1, the most significant functionality of PSCCH is to indicate the time-frequency resources)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of 3GPP ‘520 related to the control signaling indicates a frequency length of the data and have modified the teaching of 3GPP ‘901 in order to reduce resource collision and improve data throughput (Introduction) 
3GPP ‘901 in view of 3GPP ‘520 disclose after the control signaling is correctly received at a transmission resource of the control signaling in the resource subset, receive the data at a transmission resource of the data (3GPP ‘901, Section 2.1, transmit SA in a subset of associated SA sub-channels, as shown in figure 3)
wherein, the control signaling and the data are frequency division multiplexed in a same subframe and are continuous in frequency domain (3GPP ‘520, Section 2.1, SA is transmitted in the same subframe as the associated data and follows the same Time Resource Pattern used by the associated data)
3GPP ‘901 in view of 3GPP ‘520 does not explicitly disclose a transmission resource of the data is preset to be at a frequency higher than that of the transmission resource of the control signaling.
Novlan discloses a transmission resource of the data is preset to be at a frequency higher than that of the transmission resource of the control signaling (Novlan, [0102], the valid SA subframes may be preconfigured or indicated by higher layer signaling)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take the teaching of Novlan related to a transmission resource of the data is preset to be at a frequency higher than that of the transmission resource of the control signaling and have modified the teaching of 3GPP ‘901 and ‘520 in order to improve the efficiency of the transmission in the network ([0113])

As per claim 15, 3GPP ‘901 in view of 3GPP ‘520 and Novlan disclose the device according to claim 12, wherein data type indication information is indicated by at least one of the control signaling, a radio network temporary identifier (RNTI) used for the control signaling (Novlan, [0083], transmits a UL grant including a PDCCH indicated by a C-RNTI), or a scrambling code used for the control signaling; and the device further comprises: a receiver configured to receive data on a resource corresponding to the data type indication information (Novlan, [0096], a priority indication based on a type of data transmission associated with each of the resources pools)

As per claim 16, 3GPP ‘901 in view of 3GPP ‘520 and Novlan disclose the device according to claim 11, wherein the control signaling comprises S0, wherein S0 is an interval between a resource end location of the control signaling and a resource start location of the data in frequency domain (3GPP ‘520, Section 2.1, the time location of the first PRB is determined by the resource index and the time location of the second PRB is derived from a time shift based on the time location of the first PRB)

As per claim 17, 3GPP ‘901 in view of 3GPP ‘520 and Novlan disclose the device according to claim 12, wherein the one or more hardware processors further execute the instructions to: receive the data within a resource interval between Sl+1 and Sl+l+L, wherein S1 is a resource end location of the control signaling (3GPP ‘520, Section 2.1, the time location of the first PRB is determined by the resource index and the time location of the second PRB is derived from a time shift based on the time location of the first PRB, the time shift value is determined by the frequency location of the first PRB)

As per claim 20, 3GPP ‘901 in view of 3GPP ‘520 and Novlan disclose the device according to claim 11, wherein the control signaling is a scheduling assignment (SA) or a broadcast message (3GPP ‘901, Section 2.1, transmit SA in a subset of associated SA sub-channels, as shown in figure 3)

As per claim 22, 3GPP ‘901 in view of 3GPP ‘520 and Novlan disclose the method according to claim 2, wherein the control signaling is a scheduling assignment (SA) or a broadcast message (3GPP ‘901, Section 2.1, transmit SA in a subset of associated SA sub-channels, as shown in figure 3)

As per claim 24, 3GPP ‘901 in view of 3GPP ‘520 and Novlan disclose the device according to claim 12, wherein the control signaling is a scheduling assignment (SA) or a broadcast message (3GPP ‘901, Section 2.1, transmit SA in a subset of associated SA sub-channels, as shown in figure 3)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462